COLEMAN, J.
This was an action to recover damages for trespass upon lands. The assignments of error are. based upon the refusal of the court to give two several charges requested in writing by the defendant. No briefs have been filed by either party. ■
The bill of exceptions is very meagre, and does not purport to set out all the evidence. When this is the case this court will presume there was evidence introduced on the trial which justified the action of the court. Evansville, Paducah & Tennessee River Packet Company v. Slater, ante, p. 245, and authorities collected.
The first charge requested directed the attention of the jury to a single fact. There may have been other facts in evidence, controlling or qualifying the fact thus singled out. Moreover, it is not error to refuse a charge which emphasizes and gives undue prominence to any single fact. Such charges are calculated to mislead the jury, and generally are regarded as argumentative, and for this reason may be properly refused. — Bell v. Kendall & Co., 93 Ala. 489; A. G. S. R. R. Co. v. Sellers, Ib. 9 ; Jackson v. Robinson, Ib. 157; Eastis v. Montgomery, Ib. 293.
Prom all that appears in the record the second charge refused was abstract. — Bostic v. The State, 94 Ala. 45; Smith v. Collins, Ib. 394.
There is no error in the record.
Affirmed.